Citation Nr: 0415027	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying entitlement 
to a rating in excess of 50 percent for paranoid 
schizophrenia.


REMAND

Allegations are advanced by and on behalf of the veteran that 
he should be afforded another VA psychiatric examination to 
evaluate his service-connected schizophrenia, based on a 
recent increase in its severity requiring him to discontinue 
employment as a scrap metal recycler.  

The record reflects that the veteran was last examined by VA 
in November 2001, at which time a Global Assessment of 
Functioning (GAF) score of 40 was assigned, despite his then 
current employment as a scrap metal worker.  The veteran 
received VA outpatient treatment between December 2001 and 
November 2002, during which time GAF scores assigned ranged 
from 51 to 65.  It is also noted that the veteran reported to 
his attending VA physician in November 2002 that he continued 
to be employed at a scrap yard.  Notably, the veteran 
reported losing that job in his January 2003 substantive 
appeal.  On the basis of the foregoing, it is determined that 
further evidentiary development of this case is needed, 
particularly in terms of obtaining up-to-date medical records 
and a more recent VA psychiatric evaluation.  

In addition, there is some question whether the veteran ever 
actually received a statement of the case.  That document was 
prepared and mailed to the veteran using two separate 
addresses in December 2002 and January 2003.  Notably, 
however, use of the appellant's most recent address, which he 
provided in November 2002 and again in January 2003, was not 
made by the RO.  Further actions by the RO to ensure that 
such document is mailed to the veteran at his current address 
are necessary.  

Lastly, it is evident that compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and its implementing 
regulations, has not been achieved in this instance.  Review 
of the record indicates that no attempt whatsoever was made 
to advise the veteran prior to the December 2001 adjudication 
of the evidence and information required to substantiate a 
claim for increase for schizophrenia, or the division of 
responsibility between VA and the appellant with respect to 
the retrieval of Federal and/or non-Federal records.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c) (2003); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  The only subsequent 
attempt to notify the veteran of the existence of the VCAA 
was made through issuance of the statement of the case, 
wherein the provisions of 38 C.F.R. § 3.159 were cited.  
Inasmuch as it is unclear whether the veteran actually ever 
received that document, it cannot reasonably be held that 
full and complete VCAA notice has been provided in this 
instance or that actions to ensure compliance therewith were 
fully accomplished.  In light of this deficiency, the RO must 
also address whether the veteran has been prejudiced by the 
VA's issuance of complete and fully informative VCAA notice 
outside the chronological sequence set forth by applicable 
statute and regulation.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to an increased 
schedular and extraschedular rating for 
paranoid type schizophrenia.  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that the veteran 
provides sufficient identifying 
information and written authorization.  
Finally, the RO must address the question 
of whether the veteran has been 
prejudiced by VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO must mail to the veteran at 
his current address of record a copy of 
the statement of the case of December 
2002.

3.  The RO should obtain any and all 
records of VA treatment received by the 
veteran for treatment of his service-
connected psychiatric disability at both 
Pittsburgh VA Medical Centers from 
November 2002 to the present.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.   

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
evaluation of the nature and severity of 
his paranoid schizophrenia.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status examination 
and all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  A GAF 
score must be assigned based exclusively 
on the degree of impairment resulting 
from his schizophrenia.  If such a score 
cannot be provided, the reason why must 
be explained in full.

The examiner must offer a professional 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that paranoid type schizophrenia results 
in a marked interference with the 
veteran's employment.  Use by the 
examiner of the "at least as likely as 
not" language in responding is required.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to a 
schedular and/or extraschedular rating in 
excess of 50 percent for paranoid type 
schizophrenia, based on all the evidence 
of record and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
opinions of Federal courts interpreting 
such body of law.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




